UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EUGENE DUNCAN,

                           Plaintiff,
                                                     19 Civ. 7165 (KPF)
                    -v.-
                                                          ORDER
SOUTHAMPTON VILLAGE MOTEL,
INC.,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff’s counsel is hereby ORDERED to be prepared to make an oral

application for attorneys’ fees during the hearing concerning the Court’s Order

to Show Cause Why a Default Judgment Should Not Be Entered, currently

scheduled for February 26, 2020, at 11:00 a.m. in Courtroom 618 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York 10007. The Court expects that Plaintiff’s counsel will provide the billing

record in this matter, the hourly rate sought, and information concerning

counsel’s experience to justify that billing rate.

SO ORDERED.

Dated:       February 21, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
